DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/14/2021 has been entered.  

Notice of Amendment
The Amendment filed 9/14/2021 has been entered.  Claims 1, 5-8 are pending in the application with claims 1, 5-8 amended, claims 2-4, 9 cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

a short-range connection for sending the view captured by the camera to a computer in Claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oz (US Patent No. 5,079,629) in view of Cocco et al. (US Patent Application Publication No. 2016/0225151, hereinafter Cocco) and Levin et al. (US Patent Application Publication No. 2016/0217708, hereinafter Levin).

In regard to claim 1, Oz discloses a system comprising:
a computer (40) including a display (46);
an apparatus (Fig. 1) for inspection within cavities (the apparatus is configured to inspect body cavities), the apparatus comprising:
a thimble (2, Fig. 1) that includes:
a camera (10) for capturing a view within a cavity, the camera having optics (8) with an optical axis (Fig. 1), and
a receptacle (4) for engaging with a distal end of a selected finger (6) of a user for positioning and orienting the thimble within the cavity by the user (Fig. 1, Page 7, Lines 4-13) , wherein the receptacle is pre-aligned with the camera so that the optical axis is substantially parallel to the distal end of the selected finger (Fig. 1 illustrates the receptacle aligned with the optical axis); and
a short-range connection (38) for sending the view captured by the camera to the computer (the computer is not a positively recited element of the apparatus but rather the short-range connection merely needs to be capable of sending the view captured by the camera to a computer, Oz teaches the antenna configured to send captured images to a remote monitoring unit (40), Fig. 2);
wherein the computer is configured to display on the display the view captured by the camera (Col. 3, Lines 26-33).
Oz does not expressly teach wherein the computer is configured to display on the display: a) the view captured by the camera and b) a general reference image of a throat and tonsils or teeth, as a guidance for an unexperienced user, or a previous throat or teeth image of the patient, for comparison by a doctor or by an experienced user in order to detect changes in a condition of the throat or teeth.
Cocco teaches an analogous intra-oral imaging system comprising a camera device (201) configured to image the interior of a patient’s mouth.  The system further comprises a computer (203) coupled to a display (205) for displaying a graphical user interface as shown in Fig. 12 which displays a live image from the camera device within frame (1201) and further displays a previously stored image of the region of interest within frame (1225), Par. 50.  The previously stored image is used to generate an alignment mask which is overlaid onto the live-feed image date to aid a physician in achieving proper positioning and orientation of the imaging device.  It may also provide additional information that can help the user in evaluating a dental condition of a patient (Par. 53).
(40) and display (46) of Oz with the computer (203) and display (205) of Cocco providing the physician with a graphical user interface displaying live image data and previously stored image data which aids the physician in achieving proper positioning and orientation of the imaging device as well as providing additional information that can help the user in evaluating a dental condition of a patient (Par. 53).
Oz and Cocco do not expressly teach a remotely located doctor’s computer and wherein the computer is configured to send the view captured by the camera to the remotely located doctor’s computer.
Levin teaches an analogous system (100) for oral cavity imaging.  The system comprises an endoscope (104) coupled to a processor-controlled computing system (106) connected to a display (102) for displaying image data via a user interface as shown in Figs. 15A-15G.  Levin further teaches the user interface is displayed on display screens of remote computing systems to allow remote training supervisors to follow the procedure (Par. 64).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Oz and Cocco with the ability to user interface to additional remote computing systems as taught by Levin to allow a remote physician to observe a dental procedure and further enable remote training supervisors to follow a training session (Par. 64).

In regard to claim 5, Oz teaches wherein the camera includes an illuminator (16) for illuminating a part of the cavity (Fig. 1).

In regard to claim 6, Oz teaches wherein the cavity is within a mouth of a patient, and the view is of the patient’s throat or teeth (the apparatus is capable of use within a mouth of a patient for viewing a patient’s throat or teeth).

In regard to claim 7, Oz teaches further comprising a cuff (62, 66) for securing the apparatus to a wrist of the user (Fig. 6b).

In regard to claim 8, Oz teaches wherein the cuff includes at least one of: a battery, a processor or a short-range connection unit (the connecting strip (62) of the cuff (66) includes a short-range connection unit).

In regard to claim 14, Oz teaches wherein the computer includes a display (the computer being usable with the apparatus is merely intended use and therefore a computer is capable of use with the apparatus which includes a display).

In regard to claim 15, Oz teaches wherein the computer is configured to display (a) the view captured by the camera, and (b) a general reference image of a throat and tonsils or teeth, as a guidance for an unexperienced user, or a previous throat or teeth image of the patient, for comparison by a doctor or by an experienced user in order to detect changes in a condition of the throat or teeth (the computer being usable with the apparatus is merely intended use and therefore a computer is capable of use with the apparatus which performs the intended functions).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-8, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 10, 2022